DETAILED ACTION
	Applicant's response, filed 20 April 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-2, 4, 7, 10, 11, 15, 16, and 19-25 are currently pending and under exam herein.
	Claims 3, 5-6, 8, 9, 12-14, and 17-18 have been cancelled.
	No claim amendments are presented in the response filed 20 April 2022.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 7, 10, 11, 15, 16, and 19-25 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The instant rejection is maintained from the previous Office Action.
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) and the October 2019 Update articulates the following to evaluate subject matter eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One:  Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
        Prong Two:  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application; and 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
With regard to (1), the instant claims recite methods and a system, therefore the answer is "yes".  
With regard to (2A), Prong One, under the broadest reasonable interpretation (BRI), independent claim 1 is directed to recitations that are abstract ideas classified in the grouping “mental processes” and/or “mathematical concepts” because said operations could be performed in the mind.  Independent claim 19, but for the recitation of the computer system, also includes claim recitations that are abstract mental processes and/or mathematical concepts.   
With respect to claim 1, the judicially recognized abstract ideas are as follows: “identifying a first plurality of metabolizer genes for the patient…”; “determining an assigned weight for each of the first plurality of metabolizer genes depending upon relative contributions of each metabolizer gene to metabolism of the first drug”; “weighting the metabolizer gene phenotypes using the assigned weights of the metabolizer genes”; “comparing the first drug to the metabolizer gene phenotypes”; “assigning a classification to the drug…”; “repeating steps for a second…third…”; “evaluating at least two drugs selected from the grouped consisting of the first drug, the second drug, the third drug, a drug in the patient’s medication history…to provide a risk assessment”.
With respect to independent claim 19, the claims are directed to the judicial exceptions as follows: “evaluate the patient’s medication history and evaluate DNA data…to identify a first and a second gene…identify a third and a forth gene…”; “perform a drug-drug interaction evaluation…”; “perform a weighted comparison of the protein activities of the first and second gene phenotypes with the first drug and to perform a weighted comparison of the protein activities of the third and forth gene phenotypes with the second drug…” 
  Further steps in the dependent claims that are abstract ideas are those that are mathematical concepts, such as “calculating a first metabolizer score…”; “multiplying the first metabolizer score…”; and “summing the first weighted metabolizer score…” (claim 4); “assigning an allele score” and “summing the allele score…assigning a weight…” (claim 16).  The recited limitations, as claimed, do not preclude the claimed steps from being performed in the mind and/or mathematically.  For example, under the BRI, mentally making a comparison of data and making an assignment of that data is a mental operation, as there are no limitations on the processes involved.  The same is true of the abstract mathematical operations whereby one can calculate scores, classify, assign weights, multiply and sum using pen and paper.  
Because the judicial exceptions above are not integrated into a practical application when evaluated under 2A, prong one, the claims are evaluated under 2A, prong two to assess the “additional elements”.  Those additional elements recited in the instant claims include:
(a) Claim 1: Steps include “receiving a DNA sample or DNA data for the patient” and “providing recommendations for the patient…based in part on the assigned classification of the drugs and the risk assessment…”, both of which are steps that are generically recited at a high level of generality which include general means to gather data for comparison and further provision of a recommendation, which are both forms of extra-solution activity and steps of “apply it” and fail to impart meaning to the recited judicial exceptions such that they are applied in a practical manner.   
Claim 19: Said additional elements are recited as, a “database storing a plurality of drug-gene relationships”; and “provide one or more tailored drug recommendations” include the same issues as in claim 1, with the addition of a recited system including a database and controller with modules.  Said system, including a database and controller, is recited at a high level of generality (i.e, a generic computer and processor performing generic computer functions) such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic system. The claims do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performing the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f)).
With regard to steps 2A above and the further recited dependent claims, said dependent claims serve merely to further limit the judicial exceptions of the independent claims or further limit the types of data required for the additional element steps.  
Because the claims fail under (2A), the claims are further evaluated under (2B) wherein the additional elements are evaluated to determine if they are sufficient to amount to significantly more than the judicial exception.  In claims 1 and 19 and dependent claims herein, the claims fail to provide significantly more because those recited elements amount to no more than generic computer elements and steps of receiving data.  For example, it is well-known in the art of genetic testing that receiving data/samples in the form of DNA is routine and conventional.  The instant Specification states that, for example, any suitable form of DNA data is applicable to the instant invention [039] and further, a review of the prior art to Bousman et al. (Lancet Psychiatry (2016) Vol. 3:585-590; published April 25, 2016) discloses the use of a patient’s DNA sample for genetic evaluation (page 587, col. 1).  Further, using a database to access and/or store information is well-known and conventional, as is providing recommendations to patients based on their DNA profiles.  The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).  Thus, the instant claims do not include an inventive concept.
In light of the above consideration the claims are non-statutory.

Response to Applicant’s Arguments
	1.  Applicant states that “MPEP section 2106.04(a)(2) specifically sets forth an example akin to the computationally intensive requirements recited in claim step elements b, c, d, e, f, and i” and referring to Synopsys., 839 F.3d at 1148, 120 USPQ at 1481 (distinguishing the claims in TQP Development, LLC v. Intuit Inc., 2014 WL 651935 (E.D. Tex. Feb. 19, 2014).  Applicant notes that the steps were treated “en masse” and not “on their own” by explaining why those separate elements would be considered abstract.  
It is respectfully submitted that this is not persuasive.  With respect to 2106.04(a)(2) and “computationally intensive” argument, first, Applicant has not shown that the instant claims are “computationally intensive” or pointed to the Specification to provide for any showing of computational intensity of performing the steps of getting DNA data and using said data in the context of identification of genes; determining an assigned weight for said genes; weighting phenotypes; and comparing drugs to gene phenotypes to further assign classification to drugs that indicate a direction of use and to further evaluate drugs for risk assessment.  Second, with respect to the characterization of “computationally intensive”, the assessment of a claim directed to an abstract idea, as followed in the above framework, rests in the analysis of the claim steps individually and as a whole and determining whether or not the recited judicial exceptions provide for a practical application and/or an inventive concept.  The assessment of steps of the instant claims outlines those steps that are directed to abstract ideas.  Those include the separate steps, as recited above: “the judicially recognized abstract ideas are as follows: “identifying a first plurality of metabolizer genes for the patient…”; “determining an assigned weight for each of the first plurality of metabolizer genes depending upon relative contributions of each metabolizer gene to metabolism of the first drug”; “weighting the metabolizer gene phenotypes using the assigned weights of the metabolizer genes”; “comparing the first drug to the metabolizer gene phenotypes”; “assigning a classification to the drug…”; “repeating steps for a second…third…”; “evaluating at least two drugs selected from the grouped consisting of the first drug, the second drug, the third drug, a drug in the patient’s medication history…to provide a risk assessment”.  The rejection above further points out that “under the BRI, mentally making a comparison of data and making an assignment of that data is a mental operation, as there are no limitations on the processes involved.  The same is true of the abstract mathematical operations whereby one can calculate scores, classify, assign weights, multiply and sum using pen and paper”.  It is maintained that the recitations individually and as a whole do not include more than abstract operations whereby one receives data and uses said data in the judicial exception elements of the claim that can be performed mentally, by a human, using pen and paper.  A human is reasonably capable of “identifying genes” of interest from a dataset and mathematically determining weights for said data and performing the steps of comparisons and classification assignment as claimed.  
With respect to Synopsys, as cited in the above argument, it is unclear the argument that Applicant is making.  Said citation in the MPEP is with respect to claims that are not deemed “abstract” such as a claim to a specific data encryption method for computer communication involving a several-step manipulation of data.  It is unclear with the instant claims that there is a specific data encryption method for computer communication herein.  Applicant has not provided a showing that any of the components as claimed provide for “data encryption” for “computer communication” and thus the reference to said citation is not commensurate in scope what is instantly claimed and cannot be said to be equivalent.
2.  Applicant states that the “particular limitations…involve separate algorithmic treatment [and that] each of steps b, c, d, e, f, and i require time and attention to accurately provide each of the limitations recited in the claims”.  In the same vein, Applicant states that “the numerical computations and evaluations required…are practically difficult and extraordinarily time consuming” [and that] each of these require computer implementation given the time required”.  Applicant states that if pen and paper were used the task would be “cost prohibitive” and that such cannot practically be performed by a human mind.  
As stated above, this is not persuasive.  As stated, the steps of the instant claims directed to abstract mental steps and/or mathematical operations are recited at a high level of generality and can be performed by the human mind with the aid of pen and paper or with the aid of a computer.,  The “computer” (at least as recited in system claim 19-20 and 25) is merely a tool by which to operate the abstract mental concepts of the claimed steps.  The computer itself is not, for example, changed by way of performing the judicially recited exception of the claim.  Rather, the computer is just a tool.  Any generic computer can perform said tasks, as computers are computational tools.  Applicant has not provided any showing that the computer itself is changed by way of operation of said steps. It is maintained and the courts have made it clear that a computer that includes, for example, an algorithmic, program driven analysis does not improve the computer itself. Parker v. Flook, 437 US 584, 595 (1978) established that "if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory." Further, for example,  Ultramercial, Inc. v. Hulu, LLC and Wildtangent, Inc. (CAFC, 14 November 2014), with nods to Alice, this was maintained. Thus, it is maintained that instant claims do not include recitations that are improvements to the computer itself or to any components of a computer, other than generic computer recitations. The claims herein fail to alter the functioning of the computer itself because the computer is used only as the vehicle with which the algorithmic analysis is performed and any said generic computer can perform said analysis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.  Claims 1, 2, 4, 6, 7, 10, 15, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hall-Flavin et al. (Pharmacogenetics and Genomics (2013) Vol. 22:535-548), in view Altar et al. (The Pharmacogenomics Journal (2015) Vol. 15:443-451) and in further view of Spina et al. (Clinical Therapeutics (2008) Vol. 30:1206-1227).
The instant rejection is maintained from the previous Office Action.
With respect to the teachings of Hall-Flavin et al., Claim 1 is directed to a method for providing tailored drug recommendations for a patient, the method comprising:  (Hall-Flavin et al. teach embodiments as indicated by italics herein).
	a. receiving a DNA sample or DNA data for the patient (Hall-Flavin et al. teach measurement of gene data in patients (page 536, col. 1);
	b. identifying a first plurality of metabolizer genes for the patient, the first plurality of metabolizer genes related to the patient’s ability to metabolize a first drug, each of the first plurality of metabolizer genes indicating a metabolizer gene phenotype for the patient (Hall-Flavin et al. teach identification of metabolizer genes, including the cytochrome P450 genes and serotonin transporter and receptor genes, known as associated with drug metabolism (page 536, col. 1);
	c.  determining an assigned weight for each of the plurality of metabolizer genes depending upon relative contributions of each metabolizer gene to metabolism of the first drug;
	d. weighting the metabolizer gene phenotypes using the assigned weights of the metabolizer genes; (Hall-Flavin et al teach comparisons of genes to metabolizer phenotypes (page 536, col. 2); Hall-Flavin disclose classification binning wherein gene-drug interactions provided)	
e. comparing the first drug to the metabolizer gene phenotypes (Hall-Flavin teach comparison of drugs to metabolizer phenotypes (page 544)	
f. based on the comparison, assigning a classification to the first drug, wherein the classification is one of: use as directed, use with caution, and use with great caution; (Hall-Flavin et al. teach classification of drugs (page 536, col. 2); 
	g. repeating steps b-f for a second plurality of metabolizer genes for the patient and a second drug;
	h. repeating steps b-f for a third plurality of metabolizer genes for the patient and a third drug; and (with respect to repeating steps for drugs, Hall-Flavin et al. teach five different genes and various psychiatric medications; page 537 at Fig. 1, as example);
	i.  evaluating at least two drugs selected from the group consisting of the first drug, the second drug, the third drug, a drug in the patient’s medication history and any other drug under consideration to provide a risk assessment for potential drug-drug interactions (Hall-Flavin et al. disclose that interindividual variation in drug response depends from numerous factors, including drug-drug interactions (page 535, col. 1); and
	j. providing recommendations for the patient with respect to the first, second, and third drugs, the recommendations based at least in part on the assigned classifications of the drugs and the risk assessment, wherein the providing recommendations includes generating a recommendations report including the risk assessment for potential drug-drug interactions (Hall-Flavin et al. teach recommendations for patients (page 537, Fig. 1). 
	With respect to claim 2, Hall-Flavin et al. teach identification of event/response gene for a patient and comparison of the drug to an event/response (page 536, col. 1-cytochrome P450 family members).
	With respect to claim 4, Hall-Flavin et al. teach calculation of a metabolizer score for metabolizer genes and assignment of a weight depending on contribution of the genes to metabolism (page 540, col. 1).
	With respect to claims 6-7, Hall-Flavin et al. teach overall classifications to include use guidance (page 537, Fig 1, as example).
	With respect to claim 10, Hall-Flavin et al. teach phenotypes indicated as at least one of an ultrarapid phenotype, among others (page 537, Table 2).
	With respect to claim 15, Hall-Flavin et al. teach allelic determination (page 536, col. 1-genotyping procedure).
	With respect to claim 16, Hall-Flavin et al. teach allele scores for each of the genes (page 536, col. 2).
	 With respect to claim 21, Hall-Flavin et al. teach drugs related to bioavailability and a second gene related to adverse reaction of a drug (see page 536, col. 1 teaching cytochrome P450 genes (related to bioavailability for example) and serotonin genes, related to adverse reactions, for example).
	Hall-Flavin et al. do not specifically teach “determining an assigned weight for the plurality of metabolizer genes depending on contributions of the genes to metabolism as in steps c. and d. not specifically recited.  However , in a follow-up study, the prior art to Altar et al. disclose the benefits of combinatorial, multigene, pharmacogenomic testing wherein multiple genes contribute to phenotypes (see abstract).  Said methods include assessment of multiple gene effects and the provision of a composite phenotype provided for by including relative contributions of, for example, various cytochrome genes (page 447).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the combinatorial effects of multiple genes on the phenotype of drug metabolism, as discussed in Altar et al. with the techniques as disclosed by Hall-Flavin et al. , as the prior art to Altar et al. recognized that the particularly in the treatment of depression, antidepressant medications resulted in poor efficacy when only looking to the effects of one gene variation (see abstract; Figure 1-composite phenotype; page 445; methods disclosed at page 447) .  
Neither Hall-Flavin nor Altar et al. take into account drug-drug interactions when coupled to drug-genetic information as now disclosed.  However, the prior art to Spina et al. discloses the relevance of mutations in, for example the cytochrome P450 enzyme (page 1207), wherein Spina et al. disclose that dangerous drug-drug interactions can occur, for example, by inhibition or enzyme induction.  Spina further discloses that coadministration of 2 substrates of the same enzyme or coadministration of a substrate with an inhibitor or inducer involves the risk of a drug interaction. As a consequence, plasma concentrations of the co-administered drugs may be increased or decreased, potentially leading to clinical toxicity or diminished therapeutic effect. Dose adjustments may then be required to avoid adverse effects or therapeutic failure (Spina et al. at page 1208).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combinatorial effects of multiple genes on the phenotype of drug metabolism, as discussed in Altar et al. with the techniques as disclosed by Hall-Flavin et al., as the prior art to Altar et al. recognized that the particularly in the treatment of depression, antidepressant medications resulted in poor efficacy when only looking to the effects of one gene variation (see abstract; Figure 1-composite phenotype; page 445; methods disclosed at page 447).  It would have been further obvious to include additional evaluations pertaining to drug-drug interactions that incur from drug-phenotype associations, as motivated by Spina et al. at (page 1208) wherein Spina et al. disclose that there is large variability in the expression and activity of these isozymes, potentially leading to interindividual differences in drug exposure. This variability results from genetic, pathophysiologic, and environmental factors, including concomitant administration of other drugs. A number of genes coded for CYP isoforms have variant alleles as a result of mutations, and these mutation can result in enzyme variants with higher, lower, or no activity, or in the complete absence of the enzyme (Spina at page 1207).  As such the references are in the same field of endeavor and including the further information pertaining to concomitant potential risk associated with co-administration of drugs affecting CYP would be well within the prevue of one of ordinary skill in the art.
2.  Claims 11, 19-20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hall-Flavin et al. (Pharmacogenetics and Genomics (2013) Vol. 22:535-548) and Altar et al. (The Pharmacogenomics Journal (2015) Vol. 15:443-451), as applied to claims 1 and 21 above and in view of Thorn et al. (2013) (PharmGKB: The Pharmacogenomics Knowledge Base. In: Innocenti F., van Schaik R. (eds) Pharmacogenomics. Methods in Molecular Biology (Methods and Protocols), vol. 1015. Humana Press, Totowa, NJ; Chapter 20; pages 311-320) and in further view of Spina et al. (Clinical Therapeutics (2008) Vol. 30:1206-1227).  
The instant rejection is maintained from the previous Office Action.
	 With respect to claim 11, Hall-Flavin et al. teach drug recommendations that are tailored for a patient.  With respect to claims 19, 20, 22, 24, and 25, Hall-Flavin teach that said technology is incorporated into a software system (page 547, col. 2).  Claim 19 is the system claim of the method from claim 1, as detailed above.  
	 Hall-Flavin et al. do not specifically teach that recommendation include those for at least 100 drugs and including 156 phenotypes (claim 11, 23, 24, 25).  Hall-Flavin does not specifically teach the computer components as claimed (19, 20, 22).  Hall-Flavin et al. further do not specifically detail a database with drug-gene relationships and evaluation modules as claimed.  Hall-Flavin et al. do include that said methods are developed as a physician decision support software (page 547, col. 2).  Further, Hall-Flavin does not specifically include drug-drug interaction potential as now claimed in 19.
	With respect to including additional drugs/phenotypes/genotypes, Hall-Flavin et al. do include 26 drugs and 5 noted genes yielding 10 phenotypes observed.  Hall-Flavin et al. also include assessment that provides for adverse events such as toxicities (page 536, col. 2—genotypes leading to poor metabolism of a drug, for example, that could lead to toxicity under inappropriate dosing).  With respect to including more drugs and more phenotypes than are disclosed, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the design choice to include more than those exemplified in Hall-Flavin et al.  This is further evidenced by inclusion of more drugs and genesets exemplified in the follow-up study using combinatorial data as described in Altar et al.  This is further evidenced by the existing databases in the art, such as the Phamacogenomics Knowledge Base (PharmGKB) disclosed in Thorn et al., including interactive tools for investigations of genetic variations and their effects on drug responses and wherein the database includes over 5,000 variant annotations with over 900 genes and over 600 drugs related thereto (page 313).  Thus, design using the techniques as disclosed by Hall-Flavin et al. whereby larger numbers of genes/phenotypes and drugs are assessed, would have been prima facie obvious given the availability of such curated data in the prior art.  In addition, one of skill in the art would have been motivated to include said methodologies in the context of an available software, as also disclosed by Hall-Flavin et al. (page 547) and in Altar et al. and made obvious by the teachings of Thorn et al. who describe PharmGKB knowledgebase.  
Neither Hall-Flavin nor Altar et al. nor Thorn take into account drug-drug interactions when coupled to drug-genetic information as now disclosed.  However, the prior art to Spina et al. discloses the relevance of mutations in, for example the cytochrome P450 enzyme (page 1207), wherein Spina et al. disclose that dangerous drug-drug interactions can occur, for example, by inhibition or enzyme induction.  Spina further discloses that coadministration of 2 substrates of the same enzyme or coadministration of a substrate with an inhibitor or inducer involves the risk of a drug interaction. As a consequence, plasma concentrations of the co-administered drugs may be increased or decreased, potentially leading to clinical toxicity or diminished therapeutic effect. Dose adjustments may then be required to avoid adverse effects or therapeutic failure (Spina et al. at page 1208).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combinatorial effects of multiple genes on the phenotype of drug metabolism, as discussed in Altar et al. with the techniques as disclosed by Hall-Flavin et al. and the database disclosures of Thorn, as the prior art to Altar et al. recognized that the particularly in the treatment of depression, antidepressant medications resulted in poor efficacy when only looking to the effects of one gene variation (see abstract; Figure 1-composite phenotype; page 445; methods disclosed at page 447).  It would have been further obvious to include additional evaluations pertaining to drug-drug interactions that incur from drug-phenotype associations, as motivated by Spina et al. at (page 1208) wherein Spina et al. disclose that there is large variability in the expression and activity of these isozymes, potentially leading to interindividual differences in drug exposure. This variability results from genetic, pathophysiologic, and environmental factors, including concomitant administration of other drugs. A number of genes coded for CYP isoforms have variant alleles as a result of mutations, and these mutation can result in enzyme variants with higher, lower, or no activity, or in the complete absence of the enzyme (Spina at page 1207).  As such the references are in the same field of endeavor and including the further information pertaining to concomitant potential risk associated with coadministration of drugs affecting CYP would be well within the prevue of one of ordinary skill in the art.

Response to Applicant’s Arguments
1.  Applicant states that “the rejection set forth in the Office Action does not establish prima facie obviousness because the combination of references lacks a suitable motivation for the proposed combination”.  Applicant seems to argue that there are too may references cited and states that “yet another reference was cited in the instant Office Action”.  Further Applicant states that no motivation is provided for the inclusion of the Spina reference and that there is no rationale for combining said reference.  
	It is respectfully submitted that this is not persuasive.  First, as set forth above, the rationale to combine references for each of the pending claims is clearly set forth in the prima facie statements following each rejection.  Applicant has not set forth what they deem a “suitable motivation”.  Further, Applicant is reminded that in determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103  or pre-AIA  35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. The court in KSR exemplified numerous rationales to provide a conclusion of obviousness, including the teaching-suggestion-motivation test (TSM), as well as exemplifying numerous, non-limited, others (e.g., combining prior art elements according to known methods to yield predictable results; simple substitution of one known element for another to obtain predictable results; use of a known technique to improve similar methods in the same way; known work in the field of endeavor may prompt variations of it for use in the same field or a different field).  The Examiner has appropriately outlined the rationales pertaining to the combination of the cited references above. 
	With respect to Spina, the Examiner provided that the rationale to combine with Hall-Flavin and Altar comes from the fact that Spina discloses the numerous mutations that exist in, for example, cytochrome p450 gene (enzyme) and that because of the existence of the various alterations in cytochrome p450 that lead to drug interactions.  The inclusion of the information disclosed in Spina has direct relevance and is obvious to combine with Hall-Flavin and Altar to arrive at the instant invention and is specifically detailed as to why at page 13 of the previous Office Action wherein drug-drug interactions that are the result of drug-phenotype associations are of specific relevance to understanding interindividual differences in drug exposure.  As such, it is maintained that the rationales to combine said reference are appropriately laid out.
Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631